DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on September 9, 2021, claims 1, 3, 6, 7, 11, 14, 15, 18 and 20 were amended. Claims 1-20 are currently pending in this application.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-14, in the reply filed on September 9, 2021 is acknowledged.  The traversal is on the ground(s) that the technical features in claims 1, 7 and 15 are linked to form a single inventive concept; as such, the display panel and the manufacturing method thereof have mutual specific technical features.
This is found persuasive, therefore, the restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1-20 are all considered in this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2019/0129222) in view of Jang et al. (Jang, US 2007/0069204).
Re claim 1: As shown in Figs. 4-6, Cao discloses a display panel, comprising:
a first substrate 2, wherein the first substrate 2 is provided with a thin film transistor layer 20, a color resist layer 21, a polymer film on array (PFA) layer 22 (paragraph 52), and a spacer 11 disposed in sequence;
a second substrate 1 disposed opposite to the first substrate 2; and
a liquid crystal layer disposed between the first substrate 2 and the second substrate 1;
wherein a trench 23 (groove) is defined on the PFA layer 22, the spacer 11 is disposed in the trench, a depth of the trench is greater than a film layer thickness of the PFA layer 22, and an opening area of the trench is greater than a cross-sectional area of the spacer 11 (Fig. 5, and paragraphs 46-48).
Cao does not disclose that a first electrode is formed on the PFA layer in sequence and the trench is defined on the first electrode layer.
As shown in Figs. 1 and 4, Jang discloses a display panel, comprising:
a first substrate 110, wherein the first substrate 110 is provided with a thin film transistor layer T1, T2, a color resist layer 161, an organic film 165, a first electrode layer comprising first electrodes 180, and a spacer 301 disposed in sequence (paragraphs 62 and 102).

As shown in Fig. 4, Cao discloses that the trench 23 is formed between the color resists of the color resist filter 21 and corresponds to the data line. Further, as shown in Fig. 1 of Jang, the data line 141 is formed between the first electrodes 180 of the first electrode layer. Accordingly, with the modification, it is obvious that the trench is defined on the first electrode layer.
Re claim 2: The display panel according to claim 1:
Cao does not disclose that the film layer thickness of the PFA layer ranges from 1 micrometer to 3 micrometers. However, it would have been obvious to one having skill in the art at the time the invention was made to form the film layer thickness of the PFA layer ranging from 1 micrometer to 3 micrometers in order to improve the aperture ratio of the liquid crystal display panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 3: The display panel according to claim 1, wherein, as shown in Fig. 4 of Cao, the trench 23 is defined on a non-pixel area of the display panel (between the color resist layer 21 and corresponding to the data line).
Re claim 4: The display panel according to claim 1, wherein, as shown in Fig. 4 of Jang, a black matrix layer 211 and a second electrode layer 213 (common electrode layer) are disposed on a surface of the second substrate 210 facing the first substrate 110, and the black matrix layer comprises a plurality of black light-shielding blocks 211 (paragraphs 92-94).
Re claim 5: The display panel according to claim 4, wherein the color resist layer 21 comprises a plurality of first color resists, second color resists, and third color resists distributed adjacently as shown in Fig. 4 of Cao.
Re claim 6: The display panel according to claim 5:
As shown in Figs. 4 and 5, Cao discloses that the black light-shielding blocks 10 is formed between two adjacent color resists of the color resist layer 21. Accordingly, it is obvious that an orthographic projection of the black light-shielding blocks 10 on the first substrate 2 is between two adjacent color resists of the color resist layer 21.
Re claim 7: As shown in Figs. 4-6, Cao discloses a display panel, comprising:
a first substrate 2, wherein the first substrate 2 is provided with a thin film transistor layer 20, a color resist layer 21, a polymer film on array (PFA) layer 22 (paragraph 52), and a spacer 11 disposed in sequence;
a second substrate 1 disposed opposite to the first substrate 2; and
a liquid crystal layer disposed between the first substrate 2 and the second substrate 1;
wherein a trench 23 (groove) is defined on the PFA layer 22, the spacer 11 is disposed in the trench 23.
Cao does not disclose that a first electrode is formed on the PFA layer in sequence and the trench is defined on the first electrode layer.
As shown in Figs. 1 and 4, Jang discloses a display panel, comprising:
a first substrate 110, wherein the first substrate 110 is provided with a thin film transistor layer T1, T2, a color resist layer 161, an organic film 165, a first electrode layer comprising first electrodes 180, and a spacer 301 disposed in sequence (paragraphs 62 and 102).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a first electrode layer on the PFA layer in order to connect to the TFT layer to manipulate the liquid crystal molecules for image display (paragraph 62).
As shown in Fig. 4, Cao discloses that the trench 23 is formed between the color resists of the color resist filter 21 and corresponds to the data line. Further, as shown in Fig. 1 of Jang, the data line 
Re claim 8: The display panel according to claim 7, wherein a depth of the trench 23 is greater than a film layer thickness of the PFA layer 22 as shown in Fig. 5 of Cao.
Re claim 9: The display panel according to claim 8:
Cao does not disclose that the film layer thickness of the PFA layer ranges from 1 micrometer to 3 micrometers. However, it would have been obvious to one having skill in the art at the time the invention was made to form the film layer thickness of the PFA layer ranging from 1 micrometer to 3 micrometers in order to improve the aperture ratio of the liquid crystal display panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 10: The display panel according to claim 7, wherein an opening area of the trench 23 is greater than a cross-sectional area of the spacer 11 as shown in Fig. 5 of Cao.
Re claim 11: The display panel according to claim 7, wherein, as shown in Fig. 4 of Cao, the trench 23 is defined on a non-pixel area of the display panel (between two color resist layers 21 and corresponding to the data line).
Re claim 12: The display panel according to claim 7, wherein, as shown in Fig. 4 of Jang, a black matrix layer 211 and a second electrode layer 213 (common electrode layer) are disposed on a surface of the second substrate 210 facing the first substrate 110, and the black matrix layer comprises a plurality of black light-shielding blocks 211 (paragraphs 92-94).
Re claim 13: The display panel according to claim 12, wherein the color resist layer 21 comprises a plurality of first color resists, second color resists, and third color resists distributed adjacently as shown in Fig. 4 of Cao.
Re claim 14: The display panel according to claim 13:

Re claim 15: As shown in Figs. 4-6, Cao discloses a manufacturing method of a display panel, comprising following steps:
providing a first substrate 2 and forming a thin film transistor layer 20, a color resist layer 21, and a polymer film on array (PFA) layer 22 on the first substrate in sequence (paragraph 52);
forming a trench 23 (groove) on the PFA layer 22;
forming a spacer 11 in the trench 23;
providing a second substrate 1 and forming a black matrix layer 10 and a second electrode layer (common electrode) on the second substrate 1 in sequence (see Fig. 1 and paragraph 4); and
bonding the first substrate 2 and the second substrate 1 correspondingly and instilling a liquid crystal between the first substrate 2 and the second substrate 1 (see also Fig. 1 and paragraph 4).
Cao does not disclose forming a first electrode layer on the PFA layer in sequence and forming a trench on the first electrode layer.
As shown in Figs. 1, 3 and 4, Jang discloses a manufacturing method of a display panel, comprising:
providing a first substrate 110 and forming a thin film transistor layer T1, T2 (Fig. 3A), a color resist layer 161 (Fig. 3B), an organic film 165, and a first electrode layer comprising first electrodes 180 on the first substrate 110 in sequence.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a first electrode layer on the PFA layer in sequence on the first substrate in order to connect to the TFT layer to manipulate the liquid crystal molecules for image display (paragraph 62).

Further, as shown in Fig. 4, Jang discloses providing a second substrate 210 and forming a black matrix layer 211 and a second electrode layer 213 (common electrode layer) on the second substrate 210 in sequence (paragraphs 92-94).
Re claim 16: The manufacturing method according to claim 15, wherein a depth of the trench 23 is greater than a film layer thickness of the PFA layer 22 as shown in Fig. 5 of Cao.
Re claim 17: The manufacturing method according to claim 15, wherein an opening area of the trench 23 is greater than a cross-sectional area of the spacer 11 as shown in Fig. 5 of Cao.
Re claim 18: The manufacturing method according to claim 15, wherein the trench 23 exposes a partial surface of the color resist layer 21, and a bottom of the spacer 11 is in contact with a surface of the color resist layer 21 as shown in Fig. 6 of Cao.
Re claim 19:  The manufacturing method according to claim 15, wherein the color resist layer comprises a plurality of first color resists, second color resists, and third color resists distributed adjacently as shown in Fig. 4 of Cao.
Re claim 20: The manufacturing method according to claim 19, wherein the black matrix layer comprises black light-shielding blocks 10 distributed in an array, and an orthographic projection of the black light-shielding blocks 10 on the first substrate 2 is disposed between two adjacent color resists of the color resist layer 21 as shown in Figs. 4 and 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871
                                                                                                                                                                                                        November 16, 2021